Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed on 9/23/2021, with respect to the rejections of claims 1-7, 9, 22, 27-30, and 32-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 2015/0381378).  This Office action is made non-final because it introduces new ground of rejections in response to Applicant’s arguments filed on 9/23/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 22, 27-30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0230956) in view of Zhang et al. (US 2015/0381378).
Claims 1, 9, 22, 27 and 35:
KIM discloses a communication device (FIG. 62) comprising:

KIM does not disclose wherein the circuitry is configured to set a bandwidth of the resource gap to an integer multiple of subcarrier spacing to be used in a corresponding frequency resource.
However, Zhang et al. discloses that LTE utilizes orthogonal frequency division multiplexing (OFDM) on the downlink and single-carrier frequency division multiplexing (SC-FDM) on the uplink.  OFDM and SC-FDM partition the system bandwidth into multiple (K) orthogonal subcarriers, which are also commonly referred to as tones, bins, 
etc. Each subcarrier may be modulated with data.  In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM.  The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth.  For example, the spacing of the subcarriers may be 15 kHz and the minimum resource allocation (called a `resource block`) may be 12 subcarriers (or 180 kHz).  Consequently, the nominal FFT size may be equal to 128, 256, 512, 1024 or 2048 for system bandwidth of 1.25, 2.5, 5, 10 or 20 megahertz (MHz), respectively.  The system bandwidth may also be partitioned into subbands.  For example, a subband may cover 1.08 MHz (i.e., 6 resource blocks), and there may be 1, 2, 4, 8 or 16 subbands for system bandwidth of 1.25, 2.5, 5, 10 or 20 MHz, respectively (Zhang et al.; [0036]).

Claim 2:
KIM and Zhang et al. disclose the communication device according to claim 1.
KIM discloses wherein the circuitry sets the channel to be used in the inter-device communication using at least part of an uplink radio resource, a downlink radio resource, and a radio resource of an unlicensed band in the communication system ([0971], D2D SA, PSCCH and/or PSSCH, see also FIG. 58 and associated paragraphs, see also FIG. 37).
Claim 3:
KIM and Zhang et al. disclose the communication device according to claim 2.
KIM discloses the circuitry allocates the resource block to the channel to be used in the inter-device communication only when the downlink radio resource is used to set the channel to be used in the inter-device communication ([1079], “downlink resource allocation type 2”’; see [1115], FIG. 37).
Claim 4:
KIM and Zhang et al. disclose the communication device according to claim 1.

Claim 6:
KIM and Zhang et al. disclose the communication device according to claim 1.
KIM discloses the circuitry sets the resource gap at an end of a plurality of unit time resources that are continuous in a time direction in a case in which the plurality of unit time resources that are continuous are associated with a same device (see FIG. 57, [1210]).
Claim 7:
KIM and Zhang et al. disclose the communication device according to claim 1.
KIM discloses the circuitry performs control of giving notification of a setting of the gap through system information or downlink control information (FIGS. 58 and 60-61, [1279]).
Claim 28:
KIM and Zhang et al. disclose the communication device according to claim 27.
KIM discloses in a case in which signals corresponding to the resources block and to an adjacent resource block in the frequency direction are signals in a same direction, the circuitry is configured to not allocate the resource block comprising the resource gap at each end of the resource block (see FIG. 59 and associated paragraphs).
Claim 29:

KIM discloses the circuitry causes an uplink radio resource and a downlink radio resource to be multiplexed within the one frequency channel (see FIG. 34, [0309] and [1300]).
Claim 30:
KIM and Zhang et al. disclose the communication device according to claim 29.
KIM discloses the circuitry notifies a terminal device of a setting pattern of a link within the one frequency channel (see FIGS 24 and 29-30 and associated paragraphs).
Claim 32:
KIM and Zhang et al. disclose the communication device according to claim 30.
KIM discloses the circuitry gives notification of the setting pattern for every predetermined number of subframes ( see FIGS 24 and 29-30 and associated paragraphs).
Claim 33:
KIM and Zhang et al. disclose the communication device according to claim 29.
KIM discloses the circuitry further causes resources of a channel to be used in inter-device communication to be multiplexed within the one frequency channel (see FIG. 37).
Claim 34:
KIM and Zhang et al. disclose the communication device according to claim 27.
KIM discloses the circuitry sets transmission power in consideration of the resource gap (see [1257]-[1262]).
Claim 36:

KIM discloses resource gap is between a sidelink channel and the channel, and the channel is a downlink channel (see FIG. 60, wherein SA transmission is a sidelink transmission and also a downlink channel, see [0284] and [0312]).
Claim 37:
KIM and Zhang et al. disclose the communication device according to claim 36.
KIM discloses the sidelink channel is a channel for communications between the communication device and a terminal device (see FIG. 60, wherein SA transmission is a sidelink transmission and also a downlink channel, see [0284] and [0312]).
Claim 38:
KIM and Zhang et al. disclose the communication device according to claim 1.
KIM discloses the resource gap is a frequency resource gap in the frequency domain (FIGS. 58 and 60-61, [0017], [1261]-[1270]) (Zhang et al.; [0036]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416